Per Curiam.
{¶ 1} The permanent total disability compensation application of appellant-claimant, Gregory T. Howard, was denied by appellee Industrial Commission of Ohio. The Court of Appeals for Franklin County upheld that decision on July 23, 2001, by denying appellant’s petition for a writ of mandamus, and we have affirmed that judgment on three occasions. See (2002), 94 Ohio St.3d 171, 761 N.E.2d 37; (2002), 94 Ohio St.3d 440, 763 N.E.2d 1176; and 96 Ohio St.3d 45, 2002-Ohio-3318, 770 N.E.2d 591.
{¶ 2} Claimant continues, however, to inundate the judicial system with frivolous filings. The latest is his appeal of a February 28, 2003 Franklin County Court of Appeals journal entry that denied several of these meritless motions. Finding that the entry is not a final appealable order as contemplated by R.C. 2505.02, we hereby dismiss this cause for want of jurisdiction.
Judgment accordingly.
Moyer, C.J., Resnick, F.E. Sweeney, Pfeifer, Lundberg Stratton, O’Connor and O’Donnell, JJ., concur.